COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS


 J.P. MORGAN CHASE BANK, N.A.,                   §               No. 08-13-00065-CV
                     Appellant,
                                                 §                 Appeal from the
 v.
                                                 §                34th District Court
 DEL MAR PROPERTIES, L.P.,
                     Appellee.                   §             of El Paso County, Texas

                                                 §                 (TC# 2009-2058)

                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment. We therefore vacate the judgment of the court below and remand the cause for further

proceedings, in accordance with this Court’s opinion. We further order that Appellant recover

from Appellee all costs of this appeal, for which let execution issue. This decision shall be

certified below for observance.

       IT IS SO ORDERED THIS 26TH DAY OF AUGUST, 2014.

                                              YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.